DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 June 2021 was filed after the mailing date of the patent application on 30 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 30 October 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding Claims 36-38, Claims 36-38 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-10, 17-20, 24-26, 33 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nory et al. (WO 2021/091467 A1 using the filing date of 08 November 2019 corresponding to U.S. Provisional Application No. 62/933,172).
Regarding Claim 33, Nory discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication (16:4-21 & Fig. 6, Nory discloses a wireless device (WD) comprising a memory), the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment, cause the one or more processors (16:4-21 & Fig. 6, Nory discloses a wireless device (WD) comprising a processor coupled to a memory where the memory may store instructions for execution by the processor) to: 
monitor a control channel in a primary cell for a secondary cell (SCell) dormancy indication (26:9-25 & Fig. 14 (S142), Nory discloses monitoring, by a wireless transmit receive unit (WTRU), for reception of downlink control information (DCI) from a primary cell.  Nory further discloses that the DCI comprises a secondary cell (Scell) dormancy indication) and a hybrid automatic repeat request (HARQ) feedback indication (27:4-12, Nory discloses that the bitfield of the DCI further comprises a HARQ process number bitfield); and 
receive, via the control channel, the SCell dormancy indication and the HARQ feedback indication in downlink control information (DCI) (26:9-25 & Fig. 14 (S142), Nory discloses receiving, by the WTRU, the DCI from a primary cell.  Nory further discloses that the DCI comprises a secondary cell (Scell) dormancy indication.  27:4-12, Nory discloses that the DCI further comprises a HARQ process number), wherein the DCI includes the SCell dormancy indication and the HARQ feedback indication in one or more DCI messages having a format associated with downlink scheduling (44:1-18, Nory discloses that the DCI, including the dormancy indication and HARQ process number, may have a certain format based upon preset value of bitfields).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 33.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 33.
Regarding Claim 36,  Claim 36 is rejected on the same basis as Claim 33.
Regarding Claim 2, Nory discloses the method of claim 1.
Nory further discloses the monitoring of the control channel is performed during one or more of a radio connected active time or a discontinuous reception active time (5:15-20 & Claim 9, Nory discloses monitoring, by the WTRU, of the PDCCH is not performed when a dormant BWP is activated).
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 2.
Regarding Claim 3, Nory discloses the method of claim 1.
Nory further discloses the one or more DCI messages include a single DCI message having an appended field for the SCell dormancy indication (26:9-25 & Fig. 14 (S142), Nory further discloses that the DCI comprises a secondary cell (Scell) dormancy indication) and an appended bit for the HARQ feedback indication based at least in part on the single DCI message scheduling downlink data (27:4-12, Nory discloses that the DCI further comprises a HARQ process number bitfield).
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 3.
Regarding Claim 4, Nory discloses the method of claim 3.
Nory further discloses transmitting HARQ feedback indicating whether the downlink data scheduled in the single DCI message was successfully received based at least in part on the appended bit for the HARQ feedback indication triggering the HARQ feedback (32:5-17, Nory discloses that the DCI further comprises a PDSCH-to-HARQ feedback timing indicator indicates whether there is downlink data scheduled and the PDSCH and delay to transmit HARQ feedback relative to reception on the PDSCH).
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 4.
Regarding Claim 8, Nory discloses the method of claim 1.
Nory further discloses the one or more DCI messages include a frequency domain resource allocation (FDRA) field (32:5-17, Nory discloses that he DCI further comprises frequency domain resource allocation (FDRA) field) having a predefined value to indicate that the one or more DCI messages do not schedule downlink data (30:23-31:5, Nory discloses that the first bitfield of the DCI comprises the FDRA field and the FDRA field may have a specific value. 5:3-11, Nory further discloses that the first bitfield allows for the determination of whether the DCI does not or does schedule a physical downlink shared channel (PDSCH)) based at least in part on the HARQ feedback indication triggering HARQ feedback (30:23-31:5, Nory discloses that the first bitfield of the DCI further comprises a HARQ bitfield).
Regarding Claim 24, Claim 24 is rejected on the same basis as Claim 8.
Regarding Claim 9, Nory discloses the method of claim 8.
Nory further discloses the one or more DCI messages include a single DCI message with a field for the SCell dormancy indication and a bit for the HARQ feedback indication (30:23-31:26 , Nory discloses that the first bitfield of the DCI may indicate the dormancy indication and also indicate a HARQ bitfield).
Regarding Claim 25, Claim 25 is rejected on the same basis as Claim 9.
Regarding Claim 10, Nory discloses the method of claim 9.
Nory further discloses the field for the SCell dormancy indication and the bit for the HARQ feedback indication are in one or more unused fields of the single DCI message based at least in part on the predefined value in the FDRA field (30:23-31:26 , Nory discloses that the first bitfield of the DCI may include a FDRA bitfield with a specific value which allows the device to determine a dormancy indicator and optionally HARQ indication).
Regarding Claim 26, Claim 26 is rejected on the same basis as Claim 10.

Allowable Subject Matter
Claims 5-7, 11-16, 21-23, 27-32, 34-35 and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474